Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toyobo (JP 2017 168438) in view of Tricord Holding LLC) hereafter Tricord.
Regarding claim 1, Toyobo discloses,  stretchable laminated sheet, brought into contact with skin for measuring a biological signal, comprising; (a hot melt adhesive layer can be considered to be made of an insulating substance, and corresponds to) a stretchable insulating film layer having adhesiveness; and (a first stretchable conductor layer and a second stretchable conductor layer as) a stretchable film layer having electrical conductivity, wherein the stretchable insulating film laver having adhesiveness (hot melt layer is adhesive) is laminated on at least one surface of the stretchable film laver having electrical conductivity, the stretchable film layer having electrical conductivity comprises conductive fine particles ( as Toyobo discloses  a stretchable conductor layer obtained from an electroconductive filler) and is capable to be configured to contact with the skin, 
With regards to the thickness of the stretchable conductor sheet, because the total thickness of the first stretchable conductor layer and the second stretchable conductor layer is preferably 42-120 µm and the thickness of the hot melt adhesion layer is preferably 20-120 µm, the thickness of the stretchable conductor sheet can be considered to be 10-800 µm.
It would have been an obvious matter of design choice to have wherein the stretchable laminated sheet has a thickness of 10 to 800 µm, since applicant has not disclose that how this particular range of thickness can solves any stated problem or is for any particular purpose (this feature is a critical, patentably distinguishing feature) and it appears that the invention would perform equally well with the thickness of the applied prior art of Toyobo.
Thus, Toyobo discloses all the claimed limitations except for the stretchable laminated sheet has a moisture permeability of 300 to 30,000 g/m2-24h.  
Tricord (in particular, paragraphs [0167] and [0168] and fig. 2b) discloses, a patch that is a stretchable laminate (paragraph [0073]) for acquiring a biological signal, wherein in order to configure the patch so as to be sufficiently breathable to water vapor to be worn comfortably by a subject for a prolonged period of time, the patch includes an adhesive layer 250 and a substrate 245 in which an electroconductive trace is embedded, and the patch has a moisture permeability higher than 500 g/m2/24 hours or lower than 20,000 g/m2/24 hours.
Regarding claim 5, Toyobo discloses, the stretchable film layer further comprises a binder resin.  
Regarding claim 6, Toyobo discloses, the binder resin has having elastic modulus of 30-300 MPa and in view of table 3-1, an elongation at break of at least 200%, which is less than claimed an elastic modulus of I GPa or less and the binder resin has a rupture elongation of 200% or more.  
Regarding claim 7, Toyobo discloses, a method for producing the stretchable laminated sheet according to claim 1, comprising forming the stretchable film layer having electrical conductivity by a coating method or a printing method, see paragraph 0049 and 0050.
Moreover, it is to be noted that claim 7 is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 8, Toyobo discloses the use of such stretchable conductor sheet in clothing, therefore the stretchable sheet is capable to used as a biological information measuring garment as claimed.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toyobo and Tricord as applied to claim 1, and further in view of Toyobo (JP 2017-35457) hereafter Toyobo ’457.
Regarding claim 2, Toyobo discloses all the claimed limitations except for the stretchable laminated sheet has a tensile elastic modulus of 500 MPa or less, and a load applied to the stretchable laminated sheet at an extension ratio of 10% is 100 N or less.  
Toyobo ’457 discloses a stretchable electrode for measuring a biological signal, wherein the load per unit width acting when elongated at an elongation ratio of 10% is 100 N/cm or below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stretchable laminated sheet has a tensile elastic modulus of 500 MPa or less, and a load applied to the stretchable laminated sheet at an extension ratio of 10% is 100 N or less as taught by Toyobo ’457 in order to have desire flexibility. 
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have a stretchable electrode for measuring a biological signal, wherein the load per unit width acting when elongated at an elongation ratio of 10% is 100 N/cm or below, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 3 Toyobo disclose the stretchable conductor sheet, the film resistance when not elongated is preferably 120 mΩs or below (paragraph [0054]), and that the film resistance at 50% elongation is 1 kΩs or below and Toyobo ’457 discloses that the resistance change magnification at a 20% elongation ratio of the stretchable electrode is 1.8 to 3.3 , therefore, the resistance change magnification at a 10% elongation ratio can be considered to be below 10, and therefore Toyobo as modified by Toyobo ’457 discloses the claimed subject matter of claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyobo and Tricord as applied to claim 1, and further in view of Sekisui Plastics Co. Ltd (JP 2002-291712) hereafter Sekisui.
Regarding claim 4, Toyobo as modified by Tricord discloses all the claimed limitations except for an adhesive strength against peeling at 90 degrees between the stretchable insulating film layer having adhesiveness and the stretchable film layer having electrical conductivity is 0.5 N/cm or more.  
Sekisui, (paragraph [0015]) discloses a biological electrode wherein the peel strength between an insulation layer and an electroconductive adhesive layer is at least 2.9 N/20 mm (can be considered to be at least 0.5 N/cm). 
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have for an adhesive strength against peeling at 90 degrees between the stretchable insulating film layer having adhesiveness and the stretchable film layer having electrical conductivity is 0.5 N/cm or more, as taught by Sekisui in order to have desired adhesive strength.
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have for an adhesive strength against peeling at 90 degrees between the stretchable insulating film layer having adhesiveness and the stretchable film layer having electrical conductivity is 0.5 N/cm or more, as taught by Sekisui in order to have desired adhesive strength, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831